Citation Nr: 0900135	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of all extremities to include as secondary to 
service-connected diabetes mellitus type II or exposure to 
herbicides.  

2.  Entitlement to service connection for right leg 
cellulitis to include as secondary to service-connected 
diabetes mellitus type II or herbicides.

3.  Entitlement to service connection for coronary artery 
disease (CAD) with hypertension to include as secondary to 
service-connected diabetes mellitus type II or herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969 and from May 1969 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in February 2005.  The also veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  At the Travel Board hearing 
he submitted additional medical evidence with a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Consequently, the veteran is not prejudiced by the Board's 
adjudication of the issues on appeal.  

The issue of entitlement to service connection for CAD with 
hypertension being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of all 
extremities that is attributable to military service, or was 
caused or made worse by service-connected disability.  

2.  There is an approximate balance of positive and negative 
evidence as to whether veteran's right leg cellulitis is 
attributable to a period of active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy of all 
extremities that is the result of disease or injury incurred 
in or aggravated during active military service; peripheral 
neuropathy of all extremities may not be presumed to have 
been incurred in or aggravated during active military 
service; peripheral neuropathy of all extremities is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38  
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008); 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  Resolving doubt in favor of the veteran, his right leg 
cellulitis is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the veteran in November 2003 and 
advised him of the evidence necessary to establish service 
connection on a direct and secondary basis.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.  

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements was also 
provided to the veteran.  That letter advised the veteran as 
to the basis for assigning both disability ratings and 
effective dates, and explained the type of evidence necessary 
to substantiate claims for a higher evaluation and/or an 
earlier effective date.  Thus, the Board finds that the 
content of the notice provided in the November 2003 and March 
2006 letters satisfy each of the elements specified by the 
Court in Pelegrini and Dingess.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder including the veteran's service treatment records 
(STRs), private and VA medical records, and records from the 
Social Security Administration (SSA).  Additionally, the 
veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the RO arranged for the veteran to undergo VA 
examinations for the purpose of determining whether the 
veteran has peripheral neuropathy as secondary to his 
diabetes mellitus.  As to the possibility of obtaining an 
opinion as to whether there is a direct relationship between 
the claimed disability and military service, the Board notes 
that there is no medical evidence suggesting a relationship, 
the veteran has never provided lay statements asserting that 
he experienced symptoms related to peripheral neuropathy in 
service, and he is not competent to offer a medical opinion 
linking the claimed peripheral neuropathy to exposure to 
herbicides in service.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
held that the Board is not obligated to investigate all 
possible theories of entitlement.  In reaching that 
conclusion, the Court observed that the duty to provide a 
medical examination as to whether a particular theory of 
service connection has merit is explicitly limited to 
situations where there is already some evidence in the record 
of a current disability and some evidence that indicates that 
the disability may be associated with the claimant's military 
service.  38 U.S.C. § 5103A(d)(2)(B). The Court determined 
that, had Congress had wanted the Secretary to automatically 
provide an examination on all possible theories, § 5103A 
would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the 
low threshold necessary to trigger the duty to assist, see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any 
failure to discuss the theory is not prejudicial.

As noted, the veteran has not alleged any continuity of 
symptomatology between the claimed peripheral neuropathy and 
his military service.  Thus, there is no lay evidence 
suggesting a direct association between his current 
disability and service.  Rather, he has claimed that he has 
peripheral neuropathy secondary to service-connected diabetes 
mellitus or herbicide exposure.  However, a lay person is not 
competent to offer an opinion on complex medical questions, 
and the Board believes that, as a lay person, the veteran is 
not competent to offer an opinion linking his claimed 
peripheral neuropathy to herbicide exposure.  Therefore, this 
is not a case in which the veteran's beliefs alone can serve 
to establish any association between the veteran's claimed 
peripheral neuropathy and his exposure to herbicides.  As 
there is no other competent evidence suggesting any 
association with service, the Board finds that an examination 
is not warranted under the criteria set forth in McLendon.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  
Thus, the Board finds that an examination on the issue of 
direct service connection is not necessary in this instance.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, he does not allege that any of the current 
disabilities at issue began in combat, and therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).



A.  Peripheral Neuropathy

The veteran's service personnel records indicate that the 
veteran served in the Republic of Vietnam from September 1966 
to September 1967 and from February 1971 to October 1971.

The veteran's STRs do not document any complaints, findings 
or treatment related to peripheral neuropathy.  The veteran's 
February 1966 entrance examination and his December 1968 and 
April 1975 separation examinations revealed normal clinical 
evaluations of the veteran's upper and lower extremities.  

A review of the VA outpatient treatment reports dated from 
September 1975 to January 2008 do not reveal any complaints, 
findings or treatment for peripheral neuropathy.  

The Board has thoroughly reviewed the voluminous private 
medical records and records from the SSA and will discuss 
only the relevant medical evidence.  

Private medical records from J. Atkins, M.D., dated in 
September 1993 reveal complaints of peripheral edema [of the 
feet] which appeared to be weather-related.  The veteran was 
referred to a podiatrist.  

Records from L. Darlow, M.D., dated in November 1997 indicate 
that the veteran reported worsening paresthesia of the right 
thigh and numbness of the right middle and index fingers.  
The examiner assessed the veteran with early carpal tunnel 
syndrome of the right wrist and paresthesia of the right 
thigh representing a worsening of his degenerative disc 
disease of L4-L5.  

The veteran was afforded a VA examination in June 2004.  The 
veteran indicated that since he began taking medication for 
diabetes mellitus his feet swelled intermittently and he had 
tingling and a burning-like sensation around his right thigh.  
He said the problems with is thigh initially began on the 
left and are now only on the right side.  He denied 
significant numbness and tingling of the hands but said he 
had a mass on the dorsum of his hand removed the week prior 
to the examination.  On motor examination the veteran had a 
bandage on his right forearm and hand from recent surgery for 
removal of lipoma.  There was no muscular atrophy and his 
tone was normal.  His strength was 5/5 in both upper and 
lower extremities although he had giveaway-type weakness of 
his right upper extremity due to recent surgery as well as 
lower extremity due to complaints of back pain.  Sensory 
examination was grossly intact to touch and pinprick except 
for mildly reduced vibration in his feet.  Deep tendon 
reflexes were positive 2 in upper extremities and positive 3 
at the knees as well as the ankles and were symmetrical 
bilaterally.  His gait was normal.  Nerve conduction studies 
of the lower extremities were performed and were within 
normal limits.  The examiner's impression was that the 
veteran had tingling in his right thigh.  The examiner said 
there was concern about the possibility of peripheral 
neuropathy; however, the veteran did not have any clinical or 
electrophysiological evidence of peripheral neuropathy.  He 
concluded that the veteran's symptoms were not likely caused 
by peripheral neuropathy.  He noted that the veteran had a 
long-standing history of back problems and it was possible 
that his symptoms of the lower extremities were caused by 
back problems.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in February 2005.  He indicated that 
he had tingling in his hands and burning and tingling 
sensations in his calves and feet.  

The veteran was also afforded a VA examination in January 
2006.  At that time he reported tingling and occasional 
numbness in his right leg mostly on the anterior aspect of 
the right thigh.  He reported occasional tingling around his 
toes.  He denied numbness.  He also reported intermittent 
numbness and tingling of his hands.  He said he had tingling 
about once every couple of weeks which lasted about ten to 
fifteen minutes.  He stated that he had intermittent swelling 
of both feet.  The veteran reported that he had back pain 
which radiated into his right thigh and after a work-up he 
said he was told that he has spinal stenosis.  On motor 
examination the veteran had no muscular atrophy and his tone 
was normal.  There was no upper extremity drift.  His 
strength was 5/5 in both upper and lower extremities with 
some component of giving way type weakness of his right lower 
extremity.  He had tremors in his upper extremities but no 
cogwheeling or rigidity.  On sensory examination the veteran 
had decreased touch and pinprick in the anterior aspect of 
his right thigh.  He also had decreased sensation in the 
ulnar nerve distribution bilaterally.  Nerve conduction 
studies of the upper and lower extremities revealed no 
evidence of polyneuropathy.  The veteran was noted to have 
ulnar nerve compression possibly at or around the elbows.  
The examiner's impression was that the veteran had right 
thigh numbness and tingling.  The examiner noted that the 
veteran's main complaint was numbness in the anterior aspect 
of the right thigh.  He concluded that the veteran's symptoms 
could be due to his back problem and may possibly have L2-3 
radiculopathy.  The veteran was also noted to have some ulnar 
nerve compression at or around the elbows which could be 
cause intermittent numbness and tingling of the veteran's 
hands.  But there was no clinical or electrophysiological 
evidence of peripheral neuropathy of the upper extremities.  
The examiner stated that nerve conduction studies of the 
upper and lower extremities revealed no evidence to suggest 
peripheral neuropathy involving either the veteran's upper or 
lower extremities.  The examiner indicated that the veteran 
had diabetes mellitus; however, there was no evidence of 
peripheral neuropathy of the upper or lower extremities.  

The veteran also testified at a Travel Board hearing in 
September 2008.  The veteran indicated that he was diagnosed 
with peripheral neuropathy of the leg at a specialist to whom 
he was referred by VA in 2006 [it appears that the veteran 
was referring to the VA examiner because he indicated that he 
saw the examiner again after he initiated his appeal.]  See 
transcript p. 10.  The veteran also said that his private 
healthcare providers had diagnosed him in the past with 
peripheral neuropathy of the upper and lower extremities.  

In this case, the veteran's service personnel records confirm 
that the veteran served in the Republic of Vietnam during his 
military service which spanned from February 1966 to February 
1969 and from May 1969 to May 1975.  Consequently, he is 
presumed to have been exposed to herbicides during military 
service.  

However, there is no competent evidence showing that the 
veteran ever experienced acute and subacute peripheral 
neuropathy that manifested to a degree of 10 percent within 
one year after the last date on which he served in the 
Republic of Vietnam so as to warrant presumptive service 
connection under 38 C.F.R. § 3.307 and § 3.309.  Thus, the 
Board will consider the claim for service connection on both 
a direct and secondary basis.

The issue in this case involves whether the veteran actually 
has a diagnosis of peripheral neuropathy.  As noted above, 
although the veteran testified that he has been diagnosed 
with peripheral neuropathy in the past, none of the veteran's 
private medical records denote a diagnosis of peripheral 
neuropathy at any time since service.  When examined by VA, 
the veteran reported tingling and numbness in his right leg 
mostly on the anterior aspect of the right thigh, occasional 
tingling around his toes, intermittent numbness and tingling 
of his hands and intermittent swelling of both feet.  
However, private treatment reports ascribed the veteran's 
paresthesia of the right thigh to a worsening of his 
degenerative disc disease and the numbness of the right 
middle and index fingers to early carpal tunnel syndrome of 
the right wrist.  

Furthermore, when examined by VA in 2004 nerve conduction 
studies of the lower extremities were performed and were 
reported to be within normal limits.  The veteran did not 
have any clinical or electrophysiological evidence of 
peripheral neuropathy.  He concluded that the veteran's 
symptoms of numbness and tingling in his right thigh were not 
likely caused by peripheral neuropathy.  He noted that the 
veteran had a long-standing history of back problem and it 
was possible that his symptoms of the lower extremities were 
caused by back problems.  In addition, when examined by VA in 
2006 nerve conduction studies of the upper and lower 
extremities again revealed no evidence to suggest peripheral 
neuropathy involving either the veteran's upper or lower 
extremities.  The veteran had complaints of right thigh 
numbness and tingling numbness and tingling of the hands but 
there was no clinical or electrophysiological evidence to 
suggest peripheral neuropathy.  The examiner concluded that 
the veteran's lower extremity symptoms could be due to his 
back problem and that the veteran might possibly have L2-3 
radiculopathy and his upper extremity symptoms could have 
been caused by ulnar nerve compression at or around the 
elbows. The examiner specifically stated that there was no 
clinical or electrophysiological evidence of peripheral 
neuropathy of the upper extremities.  The examiner indicated 
that the veteran had diabetes mellitus; however, there was no 
evidence of peripheral neuropathy of the upper or lower 
extremities.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  As noted, nerve 
conduction studies of the lower extremities performed on two 
occasions and nerve conduction studies of the upper 
extremities performed on one occasion did not reveal any 
evidence of peripheral neuropathy.  The Board finds these 
test results, and the VA medical opinions discussed above, to 
be the most probative evidence of record as to whether or not 
the veteran has peripheral neuropathy.  Therefore, in the 
absence of a diagnosis of peripheral neuropathy, service 
connection on either a direct or secondary basis may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

The Board has considered the veteran's lay assertion that he 
has peripheral neuropathy secondary to diabetes mellitus 
and/or herbicide exposure inservice.  Certainly, he is 
competent to report symptoms, and his testimony in that 
regard is entitled to some probative weight.  However, as 
noted above, a lay person is not competent to offer an 
opinion on complex medical questions, and the Board believes 
that, as a lay person, the veteran is not competent to offer 
an opinion as to the underlying etiology of those symptoms, 
to include attributing them to peripheral neuropathy 
secondary to diabetes or herbicide exposure.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

For the reasons and bases set forth above, his claim for 
service connection for peripheral neuropathy must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

B.  Right Leg Cellulitis

The veteran's STRs indicate that the veteran sustained an 
injury to the right leg in July 1966 when he was involved in 
a motorcycle accident.  In August 1966 the veteran was 
reported to have an infected laceration wound of the distal 
third part of the right leg.  Staph aureus and Beta Strep A 
were noted to have caused acute cellulitis with lymphangitis 
of the lower right extremity.  The veteran was again assessed 
with cellulitis and secondary infection of a wound to the 
right lower extremity in September 1966.  In October 1966 the 
veteran underwent a skin graft to the right leg.  In November 
1966 the veteran was report to have an ulcerating lesion of 
the right leg which was failing to heal following ten weeks 
total in the hospital on two occasions.  Later in November 
1966 the lesion was noted to be weeping.  The veteran's 
dressing was cleaned and changed on several occasions in 
December 1966.  The veteran was noted to have a normal 
clinical evaluation of his lower extremities at separation 
examinations dated in December 1968 and April 1975.  

A review of the VA outpatient treatment reports dated from 
September 1975 to January 2008 do not reveal any complaints, 
findings or treatment for cellulitis of the right leg.  

The Board has thoroughly reviewed the voluminous private 
medical records and records from the SSA and will discuss 
only the relevant medical evidence.  

Private treatment reports from St. Anthony's Medical Center 
revealed that the veteran was admitted for treatment of 
cellulitis of the right lower extremity in May 1996.  The 
veteran was also admitted for treatment of cellulitis of the 
right lower extremity in January 1999.  A venous Doppler 
study of the right lower extremity conducted at that time was 
noted to be negative. 

Private treatment reports from Arcadia Valley Hospital dated 
in February 1999 revealed treatment for acute cellulitis of 
the right leg.  No sign of deep vein thrombosis was reported.  
The veteran was noted to have poor circulation.  

Private treatment reports from L. Darlow, M.D., dated in July 
1996 revealed cellulitis of the right lower extremity with 
stasis ulcers.  In January 1999 reveals the veteran's right 
leg cellulitis was not overly improved following treatment at 
St. Anthony's Medical Center.  In February 1999 the veteran 
was assessed with recurrent cellulitis of the right leg.  Dr. 
Darlow submitted a letter dated in February 1999 in which he 
reported that the veteran had persistent venous congestion 
and incompetence causing chronic cellulitis of his legs.  In 
April 1999 the veteran's cellulitis of the right leg was 
doing better.  He was noted to have some brownish 
discoloration but the cellulitis was noted to have been 
treated.  

A bilateral venous Doppler study performed at Mineral Area 
Regional Medical Center dated in September 2001 revealed no 
evidence of deep venous thrombosis of the right or left lower 
extremity from the common femoral to the dorsalis pedal 
region.  

Private treatment reports from Christus Santa Rosa Emergency 
Department reveal treatment for cellulitis of the right lower 
extremity in November 2004.  

Private treatment reports from D. Beyer, D.O, dated in 
December 2004 reveal that the veteran was assessed with 
cellulitis of the right leg in December 2004.  

The veteran was afforded a VA examination in June 2004.  The 
veteran reported a history of cellulitis dating to 1995 and 
again in 2001 or 2002.  The veteran indicated that he smoked 
two to three packs of cigarettes per day for forty-two years 
but that he stopped smoking in 2003 and he said d he used 
alcohol until 1996.  Examination of the skin revealed a 
bronzing discoloration of the bilateral legs.  No sores were 
noted.  The examiner indicated that the veteran's bronzing 
discoloration of the lower extremities was most likely 
vascular disease.  The examiner indicated that cellulitis 
pre-dated diabetes mellitus which was first diagnosed in 
2002.  The examiner concluded that it was unlikely that 
cellulitis of the lower extremities was secondary to 
diabetes.  

The veteran testified at a hearing before a DRO in February 
2005.  The veteran testified that he had problems with 
swelling in his right leg since his injury in service.  His 
representative averred that the veteran's cellulitis was a 
chronic condition.  

A VA opinion was obtained in February 2006.  The examiner 
reviewed the claims file and opined that the veteran's 
cellulitis of the right leg did not appear to be a chronic 
condition because no noted information from 1966 until 1995 
was found.  The examiner concluded that the veteran's problem 
with cellulitis was more likely secondary to other multiple 
health conditions including sedentary lifestyle, decreased 
activity, smoking, alcohol and obesity.  

The veteran testified at a Travel Board hearing in September 
2008.  The veteran's representative averred that the 
veteran's right leg cellulitis was related to his leg injury 
in service in 1966.  

Associated with the claims file is a letter from Dr. Beyer 
dated in October 2008.  Dr. Beyer indicated that veteran has 
a history of right leg cellulitis dating to an accident in 
July 1966.  He said the veteran was treated for cellulitis 
and lymphangitis from July 1966 to October 1966 and he 
received a skin graft to his right leg in October 1966.  Dr. 
Beyer indicated that the veteran was admitted to the hospital 
with right leg cellulitis in May 1996 and January 1999.  He 
said he treated the veteran in November 2004 and March 2007 
for recurrent right leg cellulitis.  He concluded that the 
veteran's right leg cellulitis was a chronic recurrent 
problem relating to the initial injury in July 1966 while the 
veteran was on leave from Vietnam.  

As noted above the STRs document treatment for cellulitis of 
the right leg due to an injury in service from July 1966 to 
December 1966.  The veteran testified that he had problems 
with swelling in his right leg since his injury in service.  
The veteran is competent to describe experiencing symptoms in 
his leg.  The records document treatment for cellulitis on 
numerous occasions since service.  For these reasons, and in 
light of the conflicting medical opinions above, the Board 
finds that the evidence is at least in relative equipoise.  
Therefore, having resolved doubt in the veteran's favor, 
service connection for cellulitis of the right leg on a 
direct basis is granted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of all extremities to include as secondary to service-
connected diabetes mellitus type II or herbicides is denied.  

Entitlement to service connection for right leg cellulitis is 
granted.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for CAD with hypertension can be 
reached.  

The veteran submitted a letter from Dr. Beyer dated in 
September 2008 in which he indicated that the veteran was 
treated for CAD and hypertension and has also been diagnosed 
with post-traumatic stress disorder (PTSD).  He opined PTSD, 
when not controlled, can have a worsening effect on CAD.  

The veteran testified at the September 2008 hearing that he 
believed that his PTSD caused or aggravated his CAD with 
hypertension.  

The Board observes that the veteran initially contended that 
his CAD with hypertension resulted from his diabetes 
mellitus.  However, the medical evidence suggests that the 
veteran's CAD with hypertension may have been aggravated by 
his service-connected PTSD.  The Court has clarified that 
while there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006).  In as much as there is evidence to suggest that the 
veteran's CAD with hypertension may have been aggravated by 
PTSD, the Board is of the opinion that a VA examination would 
be probative in ascertaining whether there is an etiological 
relationship between CAD with hypertension and the veteran's 
service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA cardiac 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
A medical opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's CAD with 
hypertension has been caused or made 
worse by the veteran's service-
connected PTSD should be provided.  
(Consideration should be given to 
the entire record, including the 
diagnoses of CAD and hypertension 
and the September 2008 medical 
opinion provided by Dr. Beyer.)  A 
complete rationale for any opinion 
expressed must be provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.


2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


